DETAILED ACTION
This action is responsive to the Application filed 4/10/2020.
Accordingly, claims 1-20 are submitted for prosecution on merits.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Ray et al, USPubN: 2018/0299846 (herein Ray) in view of Brophy et al, USPN: 10,541,865 (herein Brophy), Leinen et al, USPubN: 2014/0375218 (herein Leinen), further in view of Rigg et al, USPubN: 2020/0132324 (herein Rigg),	
	As per claim 1, Ray discloses an air conditioner comprising:
	wherein the indoor unit (sensors within … network traffic at access points – para 0104) comprises:
	a communicator configured to communicate with an access point (e.g. network traffic at access points – para 0104; access point 3218 - Fig. 30; each sensor access point 3218  is structured to facilitate communicaton … over the sensor network – para 0225 – Note1: sensors being able to communicate with a wireless network – sensor network access point – para 0225, 0277 -  via corresponding access point reads on sensor having a wireless or cellular communicator) to connect the air conditioner (air conditioning devices – para 0100; HVAC, HVAC equipment- para 0073, 0086, 0113, 0119,0124, 0127, 0149, 0151, 0153) to a network (para 0086; Fig. 3) through (see Note1) the access point; and
	a controller (space controller - para 0169; para 0129; para 0176-0177; controller 1706 - Fig. 4-5; unified control engine – Fig. 7, 15; para 0034; system 1802 – Fig. 4; space controller 2206 – Fig. 17; space controller unified control engine – para 0198; controllers are communicable with … sensors … provide data to the space controller 3220, 3240 - para 0227) configured to
	receive information (room, Space, human occupancy, camera, video feed … person detection … WiFi enabled devices connected to .. network for space E – para 0249) through the communicator (see Note1 and occupancy sensor from above) when a occupant is connected to the access point or an occupant connected to the access point is disconnected from the access point (Note2: space and settings to track people – para 0073, 0081; sensors ,motion, occupancy,temperature 1006 – Fig. 10 – as received information – para 0225-0226 -  provided by occupancy sensor to a controlling engine reads on received information on whether a occupant is being sensed as present or disconnected from sensor access point), and
	perform control to change an operation temperature of the air conditioner and/or an operation mode of the air conditioner (e.g. space profile … control package … physical space needs ... to be kept at a constant temperature- para 0111; when person X is in the space, Occupied, Unoccupied [Wingdings font/0xE0] leverage space attributes, & equipment to respond – Fig.10; equipment serving space, Chiller ON, Boiler OFF – Fig. 37; HVAC …set to temperatur setpoints – para 0066; modify environmental conditions … include temperature – para 0095; are utilizing occupancy trends over a predefined time, to control the temperature .. to improve energy usage – para 0110; temperature of a space … as inputs to space-based and place-based control, using modes, measured occupancy, information needed to implement the mode, entering that mode – 0178-0181; Occupant ID, preference Temperature 72, 4200K, temperature 73, 4450K – para 0200, 0202; occupancy attribute then used to generate a temperature setpoint for a HVAC device – para 0221) in accordance with the received information (when person X is in the space, Occupied, Unoccupied – Fig.10; occupancy attribute – para 0221).
	A) Ray does not explicitly disclose air conditioning system as including 
	an outdoor unit; and an indoor unit including a heat exchanger, the indoor unit comprising a communicator to communicate with the access point to a network.
	Rigg discloses a HVAC system for a residential building (Fig. 3) as a heat exchange integrated as part of the air conditioning, the air conditioning system comprising indoor and outdoor unit (para 0038) in form of air flow and heat exchanger for condensing and recondensing refrigerant liquid, and evaporating it(para 0039), coupled to controller that maintains temperature setpoints designed for the residence (para 0040) by supplying and recirculating the cool air or reducing its production as temperatures surpass predetermined set points, with temperature being sensed as devices, thermostats or zone information passed through wireless communication devices (para 0054) and where a zonal thermal control  uses position sensor to track entry and exit of an occupant into a room thereby thermal condition changes can be used to reduce the HVAC effect over the air status of zone or energy to thermally charge the zone (para 0067; Fig. 6-7).
	Therefore, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement the air conditioning system in Ray so that it comprise outdoor unit and indoor unit comprised with the AC system having a heat exchanger coupling the outdoor and indoor unit, which as sensors or thermostats comprise communicator means to enable indoor information to be transmitted as sensed temperature, zone occupancy, climate or air parameters to an outside wireless network as shown in Rigg HVAC; because
	provision of indoor unit can support monitoring of air quality produced by recycling operation by the heat exchanger function of the air conditioning, in the sense that air flow and liquid refrigerant condensing and recondensing cycled via outdoor unit with effect of evaporating the liquid when supervised by a controller using information from the monitoring means at the indoor sensing units can support sustenance of predetermined operational setpoints of a HVAC system thereby optimizing energy in supplying the proper and well-controlled amount of cool air to a residence occupants, while  maintaining indoor temperature within the very level of comfort pre-established as design standards for the system.
	B) Nor does Ray explicitly disclose information received on occupants being connected or disconnected from sensor access points as
	(controller received) information on whether a new terminal is connected to the access point or whether a connected terminal is disconnected from the access point. 
	Brophy discloses wireless network and connectivity setting to monitor electronic exchange between devices, a local network and the internet, the devices including appliances and sensors, mobile devices and respective access point (col. 4 li.26-57), where monitoring unit for appliances, sensors (e.g. occupancy sensors ) enable local network communicated data to reach server and provide a administrator with latest reservation/rental  information (whether users were present within the property - col .7 li. 42-56), via monitored access points, respective to a tenant and a property, using user device within the cellular network as indicative of tenant being connected with a rental (col. 3, li.20 to col 4 li. 25) or occupancy for a period of rental (occupancy of the property 830, over a network access point 840 – Fig. 8); hence tracking network access points and sensors (col. 7 li. 65 to col. 8 li.9) associated with cellular connectivity of user mobile device to determine occupancy information of a given user at a given time and space(rental property) via use of access point sensor is recognized.
	Wireless occupancy sensor provided to couple a communicated load with a sensor installed for indicating personnel in a building is shown in Leinen (para 0074, 0076), the occupancy controllable via sensor of application using a mobile device (para 0076), the occupancy sensor configured with Wifi access point and a service identifyijng a SSID and a device ID, such as laptop, smartphone or tablet loaded with-0084 a web application (para 0083-0084) in accordance to application running of the device, and the established wireless connectivity between wireless router and occupancy sensors (para 0088); hence occupancy information obtained from wireless occupancy sensor indicative of user mobile device and ongoing web app thereon is recognized.
	Therefore, in view of the relationship between sensor and access point (AP) being tracked within a wireless AP network (wireless 3238 – Fig. 30; para 0086, 0089, 0225) per Ray network , infrastructure, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement occupancy information being received and processed by the unified space control engine/controller in Ray would relate to connectivity information related to how access points state represent presence or absence of a connection, including whether a terminal device owner is newly connected to the wireless AP or recently disconnected from the AP, the AP connection information detection associated with the user terminal – mobile device as per Leinen - indicative of a occupant being inside a premise or property as set forth per Brophy from above; because
	Control devices carried by user as personal, mobile device or portable terminal are well known to operate as a means for individual to access an application, to reserve a rental or to control home appliances within a home, and as wireless access points constitute the connective points at which wireless or cellular bound user devices can interface or access the outside world in the internet, monitoring effect of access point connection state in association with a given device ID and Mac address within a specific time frame of a protocol-defined wireless network space as set forth per Leinen or Brophy, session identity of a connecting wireless user can be deduced as indication that the user is newly connected, still engaged with a internet communication or a cellular application or wifi operation (or recently disconnected therefrom) and since occupancy sensors can be tied to access points, correlation of user access points with occupancy information from these sensors can be used to confirm that the user, via a mobile terminal connection state, is still present within the premise being monitored per effect of the occupancy sensor as set forth above; the degree of occupancy obtained from the AP connectivity state being a real-time factors or criterion in support for an building controller to generate appropriate HVAC control measures, in the likes of issued temperature adjusting commands to achieve or sustain a level of comfort to the occupants of the premises.
	As per claim 11, Ray discloses a method of controlling an air conditioner including
	 an outdoor unit and an indoor unit, the indoor unit including a heat exchanger and a communicator configured to communicate with an access point (AP), the method comprising:
	receiving information through the communicator when a new terminal is connected to the access point or a terminal connected to the access point is disconnected from the access point, and
	performing control to change an operation temperature of the air conditioner and/or an operation mode of the air conditioner in accordance with the received information.
	( all of which being addressed in claim 1)
Claims 2-3, 10, 12-13, 20 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Ray et al, USPubN: 2018/0299846 (herein Ray) in view of Brophy et al, USPN: 10,541,865 (herein Brophy), Leinen et al, USPubN: 2014/0375218 (herein Leinen), further in view of Rigg et al, USPubN: 2020/0132324 (herein Rigg) , Arensmeier et al, USPubN: 20140074730 (herein) and Ho, S Y D, “Acknowledge Mode Polling with immediate Status Report Timing”, CN 101809923 (translation – herein Ho) and Mehrabanzad et al, USPubN: 2019/0121338 (herein Mehrabanzad)  
	As per claim 2, Ray does not explicitly disclose (air conditioner according to claim 1), wherein the information is received from an external server and includes information output by a neural network relating to terminals currently connected to the access point.
	According to Ray, system controller can be implemented as a remote cloud-based processor or servers (para 0277), whereas servers connected to the residence and building of the HVAC system can collect information from the spaces and may perform machine learning to improve performance of the devicess and meet goals for the spaces via trial and error learning (para 0109, 0136)
	Similarly, control devices using transduced signals from temperature, air supply from a HVAC unit in Rigg can be control devices remote from the building (para 0031).
	Remote server(s) attached with monitored information from a HVAC system is shown in Arensmeier system, where monitored information sent from thermostats, condensor or air handling sensors are routed to a remote server for review (Fig. 5C; para 0032, 0057) execution of algoritms (para 0145), analysis (para 0058, 0077) for diagnoses and servicing (para 0057, 0146, 0174) to be issued;  where the existing data from a server diagnosis can be refined using ML system such as neural network (refine frequency signature - para 0175) to better reinforce on validity of the frequency signatures obtained from a diagnosed fault.   Hence, use of remote servers equipped with neural network machine to validate diagnosed data is recognized.
	Mehrabanzad discloses adaptation of network-resource as predictive technique such as cloud-based machine learning to proactively monitor user activities, predict their behavior or intended app use (e.g user usage at access points) in association with policy and rules (Fig. 3) preestablished for respective access point (para 0033), and improving performance of access point and network resource allocation based thereon. Hence, remote machine learning in relation with predictive model to improve network resource per effect of proactively tracking user usage, of apps on wireless terminal (Fig. 1; user equipment, smartphones - para 0017), or user arrival time (UCC service, predictive learning - para 0022) is recognized
	Ho discloses use of neural network as wireless NW analytic tool to track time-based commuunication content via artificial intelligence supported with vector machines, machine learning, neural network expert systems where execution logic is adapted to access point evolving and learning from simlar condition set with a similar machine, to derive insight on delay, error in connection condition of a service state data (para 0092) as part of solution to report on most accurate information on connection establishment and release in a wireless link control protocol (para 0040); hence neural network algoritm to report on connection state dynamic with evolving of access point in a wireless link protocol is recognized.
	Thus, it would have been obvious at the time the invention was made for one skill in the art to implement HVAC controller in Ray so that this comprise a remote server or cloud service attached with neural network analytic capability – as in Arensmeier – to perform predictive algorithm on user intents or arrival time – as per Mehrabanzad - deeper learning refinement – as per Arensmeier over initial information gathered from diagnosing sensor information (e.g. from the HVAC unit in Ray system), the deeper learning using expert systems - such as in Ho  - using neural network machine executing algorithms for generating in-depth report on connection status or condition of evolving access point within a wireless link control protocol as endeavored in Ho; because
	information fed back from transmitted monitored (HVAC sensed) information as input supplied to a the remote service as set forth above, in form of diagnostic insights or refined information returned from a dedicated and remotely operating analytic service that comprises expert system intelligence (neural network engine) would enable the residential controller system to be ascertained with the validity of the diagnostics or parameters identified as fault-inducing for proper corrective command to be issued, and neural network support from the above service provided in terms of access point connection report or status, per the rationale B on terminal connectivity state of claim 1)  can also be used to consolidate size extent or reduction of residence or dwellinng occupancy, based on which proper operational mode (or controller commands) for controlling user comfort level or adjusting cool air supply can be duly issued in view of the same benefits expresed with rationale B in claim 1. 
	As per claim 3, Ray discloses (air conditoning of claim 2), wherein the information output by the neural network (refer to claim 2) includes an operation command (see rationale of claim 2) for changing the operation temperature of the air conditioner and/or the operation mode (e.g. used to generate a temperature setpoint for a HVAC device – para 0221) of the air conditioner, and the controller changes the operation temperature of the air conditioner (refer to claim 1) and/or the operation mode of the air conditioner in accordance with the operation command.
	As per claim 10, Ray discloses air conditioner according to claim 1, wherein the information is received from an external server (para 0109, 0136) and includes information generated by a neural network (refer to rejection of claim 2) based on information about terminals currently connected to the access point (access point 3218 - Fig. 30; each sensor access point 3218  is structured to facilitate communicaton … over the sensor network – para 0225; refer to Note1) and sensing information about a surrounding environment of the air conditioner.
	As per claim 12, Ray discloses (method according to claim 11), wherein the information is received from an external server and includes information output by a neural network relating to terminals currently connected to the access point. (refer to rationale in claim 2)
	As per claim 13, refer to claim 3
	As per claim 20, refer to claim 10.
Claims 4-9, 14-19 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Ray et al, USPubN: 2018/0299846 (herein Ray) in view of Brophy et al, USPN: 10,541,865 (herein Brophy), Leinen et al, USPubN: 2014/0375218 (herein Leinen), further in view of Rigg et al, USPubN: 2020/0132324 (herein Rigg), Arensmeier et al, USPubN: 2014/0074730 (herein), Ho, S Y D, “Acknowledge Mode Polling with immediate Status Report Timing”, CN 101809923 (translation – herein Ho) and Mehrabanzad et al, USPubN: 2016/0330746 (herein Mehrabanzad) and further of Billings, USPubN: 2018/0120776 (herein Billings), McMahon et al, USPubN: 2011/0273625 (herein McMahon) Fisher et al, USPubN: 2013/0211783 (herein Fisher) and Cella et al, USPubN: 2019/0121338 (herein Cella) 
	As per claim 4 and 6, Ray discloses wherein the air conditioner is to condition air (HVAC …set to temperature setpoints – para 0066; modify environmental conditions … include temperature – para 0095) of a dwelling,
	Ray does not explicitly disclose (air conditioner according to claim 2), 
	(i) wherein the air conditioner is configured to receive an operation command from an occupant of a dwelling in which the air conditioner is to condition air, and	the controller is further configured to transmit the operation command to the external server through the communicator.
	(ii) the air conditioner is configured to receive an input for an Artificial Intelligence (Al) mode from an occupant of the dwelling, and when the input for the AI mode is received, control the communicator to transmit, to the external server, a message requesting the information output by the neural network relating to terminals currently connected to the access point.
	As for (i)
	Use of a wireless terminal or smartphone to communicate with control devices of a HVAC system of a household or building is shown in Billing; that is, command issued from a mobile terminal UI can be initiated by a occupant (mobile device 23, command is provided by using a touch screen … provided by the building occupant - para 0031, L col. pg. 4), the controlled devices such as a thermostats (para 0031, R col. pg. 4); whereas back-end servers synchronizing with thermostat configuration is shown in Fisher, where commands and setting originate via touch screen from mobile devices UI of clients (Fisher: para 0119) to schedule thermostat information or temperature setpoints (Figs. 8, Fig. 17) per discretion of the user comfort level, following demand-response actions associated with setpoints from user communication supported by cloud-based aggregation and analysis (para 0065) in implementing to the thermostat management service (servers) in relation to HVAC self-programming from personal devices or smart phone (para 0015-0019; Fig.7A-7I; Figs 8-9)
	Hence, transmisison of a temperature setting command to an remote system by a client smartphone or an occupant mobile terminal through a wireless or cellular communicator attached between cloud or remote servers and controller of a home HVAC is recognized.
	As for (ii)
	Provision of cloud services to render predictive algorithm output based on machine learning attached with the remote servers (underlying effect of UCC service) to provide proactive information such as predicting mobile user tendencies, apps usage and arrival time is shown in Mehrabanzad (para 0022, 0033, Fig. 1, 3; para 0017)
	In Arensmeier, transmission of HVAC information (para 0023; values controlled by a thermostat – para 0032) or values from a condensor/compressor measurement as provided as analytic input (Fig. 12B; can be predicted, temperature and voltages – para 0217) can be communicated to predictive algorithm by a remote server (Fig. 5C; para 0057) wherein a remote neural network (para 0175) execution provides refinement over the received information from the residential system.
Hence, transmission of values controlled by a thermostat or sensed data at a compressor entails transmission of a temperature setting command to an remote server for expert system analysis.
	Cella discloses communication from a user smartphone (Fig. 203; para 3109) with server running a self-organizing of personal configuration using a PC-TCP paradigm running on wireless access protocol (para 1871) whereby adjustment can be provided to improve multipath performance (para 1895), in terms of collaboration to maintain access end-point connections (para 2038) and enhancing personal experience in handling consumer appliance type processes (para 2073) or improving delay in HVAC operation (para 0427) and reducing operational impact or degradation on HVAC  equipment (para 0791) via evaluating effect of services coordinated between predictive analysis outcome and revisited air-conditioning sensor measurements (paa 0621), using an input self-organizing system that enable configuration of requests for extended analysis as algorithms set with criteria (set of rules, threshold – para 0868, 0872) arrangement combining measured values and equipment settings (positioning, switching – para 0919), the request in form of input transmitted or passed to machine learning capability on a remote control system or server equipped with collector of sensed data (para 0804, 0808), the machine learning using neural network as expert systems or training AI (para 0932) arranged with data collector (para 0407-0408, 0410-0411) as self-organizing mechanism.
	Hence, domestic user equipped with wireless device/phone for configuring improvement to appliance processes or self-organizing paradigm of user configuring (thermostat) sensor data associated with HVAC running equipment as a request to remote machine learning server for predictive information in improving usage and performance of the HVAC operations entails having a artificial intelligence mode integrated with the self-organizing or data collecting at a user smart phone.
	Therefore, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement occupant involvement with the remote server (machine learning - para 0109, 0136) support in Ray so that the user provision would include self-organizing of measurement data – as in Cella - via use of personal terminal or touchscreen setting on mobile phone as per Billing and Fisher – so as  occupant or user, a communication or directive can be transferred via a wireless or cellular communicator from the user dwelling or building to a controlling device of the HVAC system, or to an remote service support, in the sense that 1) an operation command from an occupant of a dwelling can be passed to a controller to operate a given conditioning setpoint on air, and/or to utilize the controller acting as local collector of data – per the self-organizing paradigm in Cella - to transmit the collecting operation/command to the external server – as per Cella - through the communicator, where the remote server is configured to honor analytic request from the remote users for expert intelligence analytics – as per the remote servers per Mehrabanzad – in the sense that 2) responsive to receipt of an input for an Artificial Intelligence (Al) mode originated from an occupant of the dwelling (touch via a mobile interface screen) to seek improvement to a HVAC performance or to seek adjust to a setpoint and fulfilling the user level of comfort, such that when the AI mode request is received into a local control of the HVAC system in connection with a wireless or celullar communicator – as per Cella, Billing and Fisher - a message requesting the (machine learned) information output – as per Arensmeier, Mehrabanzad and Cella -  is transmitted via the communicator, according to the AI mode scenario where a remote neural network engine provide deeper learning  output to support setting by the user, in form of refined analysis over received sensor data – as per Arensmeier or Cella; e.g. machine learned output relating to terminals currently connected to the wireless access point and representing predictive estimate of state of space reflective of size of occupancy therein as set forth in rationale B of claim 1; because
	use of self-organizing of HVAC data collector and and command capability via use of wireless terminal or smartphone endowed by occupants of the building in which the Ray s’ HVAC predisposition settings/actions are destined to support would  not only a) make use of the wireless protocol, integral capability of smart and portable device, and browser software in facilitating prompt demand-response communication or message passage between the occupant and the controlling features endeavored by Ray’s system for accommodating occupant level of comfort, such as honoring the user command directed for timely altering a temperature setpoint; but would also b) afford the user with selection of additional options directed at a expert system disposed remote from the user premises, in the sense that request for artificial intelligence type analysis can be initiated as a interactive terminal interface mode (from touchscreen) and directed to a service endowed with a dedicated machine learning as set forth above; so that c) deeper analytic output executed for the AI mode would return proper insights thereby the mobile user can modify settings to improve a level of comfort, including predictive estimate on access point connectivity status (see rationale B in claim 1) indicative of household or spatial occupancy therein, which can be used by the requesting user to alter temperature setting responsive to impact caused by the estimated occupancy factor.
	As per claim 5, Ray discloses (air conditioner according to claim 4) wherein the neural network is configured to be refined based on the transmitted operation command (see obviousness of claim 2, and refinement of diagnosed data per Arensmeier’s neural network).
	As per claim 7, Ray discloses air conditioner according to claim 4, further comprising:
	a sensor configured to acquire sensing information about a surrounding environment ( e.g. sensors … within a space, sensors occupancy, humidity, temperature 1006 – Fig. 10; space cafeteria 3202, temperature sensor 3210 – Fig. 30; Floor 1, front lobby, zone temperature 71.0 deg. F – Fig. 37) of the air conditioner,
	wherein the controller is further configured to control the communicator (para 0277; see Note1) to transmit the sensing information to the external server (para 0109, 0136).
	As per claim 8, Ray discloses air conditioner according to claim 7, wherein 
	the sensing information includes at least one of indoor temperature of the dwelling, indoor humidity of the dwelling, outdoor temperature outside of the dwelling and outdoor humidity outside of the dwelling (sensors … within a space, sensors occupancy, humidity, temperature 1006 – Fig. 10; space cafeteria 3202, temperature sensor 3210 – Fig. 30; Floor 1, front lobby, zone temperature 71.0 deg. F – Fig. 37)
	As per claim 9, Ray discloses air conditioner according to claim 7, wherein the neural network is configured to be refined (refer to claim 5; per Arensmeier neural network) based on the transmitted operation command (refer to message request per rationale in claim 6) and the transmitted sensing information (sensor information for refined machine learning per claim 6).
	As per claims 14-19, refer to respective rejection of claims 4-9 from above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/
Primary Examiner, Art Unit 2193
May 21, 2022